Submitted controversy determined in favor of plaintiff, without costs. First question submitted answered “ No ”. In view of the answer to the first question the second question not answered. (See Freer v. Glen Springs Sanitarium, Go., 131 App. Div. 352; Van Be Bogert v. B,eformed Butch Church, 219 App. Div. 220; Allen v. Trustees of Great Neck Free Church, 240 App. Div. 206, 212, affd. 265 N. Y. 570.) AH concur, except Larkin, J., not voting. (Submission of controversy in an action to compel specific performance of a contract for the purchase of real and personal property belonging to plaintiff in the city of Utica.) Present — ■ Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.